MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                              May 28 2015, 6:36 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Rae Feller                                               Sean C. Lemieux
Indianapolis, Indiana                                    Lemieux Law
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Paternity of                        May 28, 2015
B.K. and L.K.,                                           Court of Appeals Case No.
                                                         49A04-1407-JP-345
Kathryn D. McCallaham,
                                                         Appeal from the
Appellant-Petitioner,                                    Marion Circuit Court
                                                         The Honorable Louis Rosenberg,
        v.                                               Judge
                                                         The Honorable Sheryl Lynch,
Joy X. Khotxay,                                          Commissioner
                                                         Cause No. 49C01-0910-JP-47650
Appellee-Respondent.




Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1407-JP-345 | May 28, 2015          Page 1 of 12
[1]   Kathryn D. McCallaham (“Mother”)1 appeals the trial court’s order modifying

      custody to grant sole physical custody to Joy X. Khotxay (“Father”) and

      ordering the parents to share joint legal custody. Mother raises one issue for

      our review, which is whether the trial court abused its discretion when it

      modified custody.


[2]   We affirm.


                                   Facts and Procedural History
[3]   Mother and Father, who were never married, are the parents of two children,

      B.K., born October 26, 2001, and L.K., born October 3, 2003. The parents

      were in a relationship and lived together until 2006 when Mother moved out of

      the residence. At that time, Mother requested that Father have physical

      custody of the children so she could get back on her feet. Thereafter, Father

      had physical custody of the children until 2009. Paternity of the children was

      formally established by the trial court in December 2009, and the parties agreed

      that Mother would have physical and legal custody of the children, while

      Father would have parenting time.


[4]   Subsequent to the agreed order, Father exercised parenting time with the

      children from Friday to Monday every week. In 2010, Mother changed

      Father’s parenting time to Saturday to Tuesday every week. In 2012, when



      1
       We note that Mother’s name appears as both “Kathryn D. McCallaham” and “Kathryn D. McCallahan” in
      various places in the record. Per a motion filed with this court and an order issued by this court, the correct
      spelling is “McCallaham,” and we shall use that spelling in referring to Mother.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1407-JP-345 | May 28, 2015                Page 2 of 12
      Father moved in with his current wife, Mother again changed his parenting

      time to alternate between Friday and Saturday one week and Sunday and

      Monday the next week. Father married his current wife in 2012, and they have

      a baby together; his wife also has a son from a prior marriage, whose parenting

      time she arranges so that all four children can be together.


[5]   In August 2012, Mother filed her petition to modify child support. A month

      later, in September, Father filed his petition to modify custody, child support,

      and parenting time and a motion for rule to show cause. Hearings on these

      cross-motions were held on November 13, 2013, March 11, 2014, and March

      12, 2014.


[6]   At the hearings, evidence was presented that the children’s educational needs

      had changed, and Father believed he should be awarded primary physical

      custody because he could provide a consistent schedule. B.K. is generally a

      good student, but struggled with reading and comprehension. L.K., however,

      particularly struggles with academics. In the second grade, L.K. had been a B-

      C student, but began failing his classes in the third grade. Father testified that

      when he tried to speak with Mother about work that needed to be done to help

      L.K., she would not respond to Father. Tr. at 74. L.K.’s third grade teacher,

      Ms. Steiner, notified the parents that L.K. was habitually failing to turn in his

      homework, and Father worked with her to make sure the homework was

      getting completed. During Father’s parenting time, Father would initial L.K.’s

      homework when it was completed, initial the reading log, and sought other

      interventions to assist L.K. Mother did not initial L.K.’s homework and did

      Court of Appeals of Indiana | Memorandum Decision 49A04-1407-JP-345 | May 28, 2015   Page 3 of 12
      not follow up with Ms. Steiner. Mother said that her live-in boyfriend checked

      L.K.’s homework when he was with Mother, and on the weekends, she did not

      regularly check L.K.’s backpack for homework due on Monday; instead Mother

      thought the teachers would contact her if there was homework assigned over

      the weekend. Id. at 472.


[7]   During the third grade, which was the 2012-2013 school year, L.K. would

      receive a homework packet on Mondays to be completed and turned in each

      Friday. When Father had parenting time on Wednesdays evenings, he would

      check L.K.’s backpack and find the packets had not yet been started. When he

      asked Mother about the packets, she would respond that she did not know

      about them and did not check L.K.’s backpack. She also testified that she had

      never seen the reading log that L.K. was required to keep and the parents were

      required to sign. Id. at 363. During Christmas break of 2012, L.K. received a

      packet of schoolwork to complete over the break, but Mother did not “make

      him do an entire ten page packet” because it was a break. Id. at 473. She

      stated, instead, he read and did “other things,” but did not “make him sit in

      front of a piece of paper” on his break. Id. When questioned as to why she did

      not make it a priority to have L.K. complete the packet, especially in light of

      L.K.’s struggles in school, Mother testified, “There is no answer for that. I

      don’t know how to answer that.” Id. at 473-74.


[8]   Mother did not do extra work with L.K. to help him improve his grades, and

      when asked why, she did not have an answer. Father purchased additional

      educational materials, including reading and writing workbooks, to assist the

      Court of Appeals of Indiana | Memorandum Decision 49A04-1407-JP-345 | May 28, 2015   Page 4 of 12
       children with their schoolwork. L.K. also attended tutoring sessions at Sylvan

       Learning Center. Mother cancelled seven of the appointments, which were

       later made up, but Father was worried about the cancellations because of the

       lack of consistency it created.


[9]    Although B.K. does not have academic struggles to the same extent as L.K.,

       B.K. does struggle with reading and comprehension. Mother did not have B.K.

       do any additional reading to help him improve, and she testified that she did

       not know why she did not do so. Id. at 364-65. Father helps B.K. with his

       homework when he helps L.K., and also has B.K. read thirty minutes a day and

       write a summary of the reading.


[10]   In 2012, L.K.’s teacher voiced her concern to Mother and Father that L.K. may

       have ADHD. Father wished to have L.K. see a doctor for a diagnosis and

       treatment and, for approximately two years, requested that Mother take L.K. to

       the doctor as she had sole legal custody of the children. However, Mother

       refused to do so because she did not want him to be labeled for life and because

       she was worried the medication would turn L.K. into a zombie. Instead,

       Mother self-prescribed Vitamin E and added fish and protein to his diet. When

       L.K. was taken to the doctor in early 2014 and after the first hearing date in

       November 2013, L.K. was diagnosed as having ADHD and prescribed

       medication. Since starting the medication, L.K. is more focused, but more

       emotional and cries more often.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1407-JP-345 | May 28, 2015   Page 5 of 12
[11]   Mother failed to keep L.K.’s vaccinations up to date, and he was sent home

       from school as a result. Father took L.K. to get the vaccination so he could

       return to school. There was an incident when L.K. tore his fingernail during a

       skateboarding accident while in Father’s care. Father contacted urgent care,

       treated the injury as directed, and contacted Mother to tell her of the injury.

       Mother called the police because Father did not take L.K. to the emergency

       room. When the police arrived, the responding officer told Father to call

       Mother to have her come look at L.K.’s finger, but Mother did not answer her

       phone when Father called. Additionally, the children’s pediatrician

       recommended that they go to bed before 9:00 p.m., and therefore, Father

       changed their bedtime when they stayed with him to 8:30 p.m. However, when

       the children were with Mother, Father would often receive test messages from

       them later than 9:00 p.m. Mother would also try to contact the children after

       9:00 p.m. when they were staying the Father.


[12]   Following the hearing of the parents’ cross-petitions, the trial court entered its

       order on June 30, 2014 and concluded:

               52. Father is in a better position to provide for the children with
               stability residentially and educationally given the evidence presented at
               the three day trial.
               ....
               54. Again, Father is in a better position to provide for the children
               educationally and provide a stable home. This is in the best interests
               of the children.
               55. The Court finds there has been a substantial change in
               circumstances in the primary physical custody factors enumerated in
               I.C. 31-14-13-2 given the evidence, with emphasis on the children’s

       Court of Appeals of Indiana | Memorandum Decision 49A04-1407-JP-345 | May 28, 2015   Page 6 of 12
               home, school and community to warrant a modification of custody
               which is in the children’s best interest.
               56. Father shall have primary physical custody of the children
               effective the week before the children start their school year for 2014-
               2105. . . .
               ....
               60. Mother and Father have very different parenting styles. These
               children need as much consistency in their home environment as
               possible to succeed in life as young teenagers and adults. Father has
               demonstrated he can provide that consistency in his home. Mother
               did not show the Court that she could provide that consistency in her
               home environment to possibly thrive and nourish the children to
               succeed.
               61. In fact, Mother’s evidence demonstrated to the Court that she is
               doing the bare minimum to get the children to thrive and be successful
               in school.
       Appellant’s App. at 11-13. The trial court, therefore, ordered custody to be

       modified to reflect that Father have primary physical custody and for Mother

       and Father to share joint legal custody. Mother now appeals.


                                      Discussion and Decision
[13]   When reviewing a custody determination, we afford the trial court considerable

       deference as it is the trial court that observes the parties’ conduct and demeanor

       and hears their testimonies. In re Paternity of C.S., 964 N.E.2d 879, 883 (Ind. Ct.

       App. 2012) (citing Kondamuri v. Kondamuri, 852 N.E.2d 939, 945-46 (Ind. Ct.

       App. 2006)), trans. denied. Custody modification lies within the sound

       discretion of the trial court, and the decision will be reversed only upon a

       showing of manifest abuse of discretion. L.C. v. T.M., 996 N.E.2d 403, 407

       (Ind. Ct. App. 2013) (citing Fields v. Fields, 749 N.E.2d 100, 107-08 (Ind. Ct.


       Court of Appeals of Indiana | Memorandum Decision 49A04-1407-JP-345 | May 28, 2015   Page 7 of 12
       App. 2001), trans. denied). Such an abuse occurs when the trial court’s decision

       is clearly against the logic and effect of the facts and circumstances before the

       court. Id. We will neither judge the credibility of witnesses nor reweigh the

       evidence. Id. “[I]t is not enough that the evidence might support some other

       conclusion, but it must positively require the conclusion contended for by the

       appellant before there is a basis for reversal.” Kirk v. Kirk, 770 N.E.2d 304, 307

       (Ind. 2002) (quoting Brickley v. Brickley, 247 Ind. 201, 210 N.E.2d 850, 852

       (1965)).


[14]   When the trial court enters special findings of fact and conclusions based on

       those findings pursuant to Indiana Trial Rule 52(A), we apply a two-tiered

       standard of review: whether the evidence supports the findings and whether the

       findings support the order. In re C.S., 964 N.E.2d at 883 (citing Tompa v.

       Tompa, 867 N.E.2d 158, 163 (Ind. Ct. App. 2007)). The trial court in this case

       entered findings of fact and conclusions sua sponte. In such cases, the specific

       findings control only with respect to the issues they cover, while a general

       judgment standard applies to issues outside the court’s findings. In re Marriage

       of Sutton, 16 N.E.3d 481, 484-85 (Ind. Ct. App. 2014). We will set aside a trial

       court’s findings or judgment only if they are clearly erroneous. Id. at 485. A

       finding of fact is clearly erroneous when there are no facts or inferences drawn

       therefrom to support it. Id.


[15]   Mother argues that the trial court erred in its decision to modify custody. She

       specifically contends that the trial court erred because there was no substantial

       change in the statutory circumstances that would justify custody modification.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1407-JP-345 | May 28, 2015   Page 8 of 12
       Mother asserts that, although the trial court found that Father was in a better

       position to provide for the children educationally and to provide a stable home,

       there was no evidence that Mother was unstable or that her life had changed

       substantially since she and Father split up in 2006. She further claims that she

       too has a stable home and can offer the children stability as she has done their

       entire lives.


[16]   In Indiana, a trial court may not modify custody in a paternity action unless:

       (1) the modification is in the best interests of the child; and (2) there is a

       substantial change in one or more statutory factors contain in Indiana Code

       section 31-14-13-2. Ind. Code § 31-14-13-6. The factors the trial court shall

       consider in its determination of custody include:

               (1) the age and sex of the child
               (2) the wishes of the child’s parents
               (3) the wishes of the child, with more consideration given to child’s
               wishes if child is fourteen years old or older
               (4) the interaction and interrelationship of the child with the parents,
               siblings, and any other person who may significantly affect the child’s
               best interest
               (5) the child’s adjustment to home, school, and community
               (6) the mental and physical health of all individuals involved
               (7) evidence of a pattern of domestic or family violence by either
               parent
               (8) evidence that the child has been cared for by a de facto guardian
       Ind. Code § 31-14-13-2. A substantial change in any one of the statutory factors

       will be sufficient to support a modification in custody. See I.C. § 31-14-13-2.



       Court of Appeals of Indiana | Memorandum Decision 49A04-1407-JP-345 | May 28, 2015   Page 9 of 12
[17]   Here, the trial court found that modification was in the best interests of the

       children and that there had been a substantial change in the circumstances of

       the children’s home, school, and community. The evidence presented showed

       that L.K. struggled academically and began failing his classes in the third grade.

       The evidence also showed that, although B.K. was generally a good student, he

       struggled with reading and comprehension. When the children were in Father’s

       care, he proactively worked with the children on their school work by ensuring

       that L.K.’s homework was completed and initialing it when completed, by

       making the children do extra work in supplemental workbooks he purchased,

       and requiring them to do extra reading and write summaries on what they read.

       Father also kept in close contact with the children’s teachers and regularly

       checked their backpacks for homework when the children were in his care.

       L.K. received homework packets each Monday that were due at the end of the

       week, and when Father had the children on Wednesdays, he would find the

       packets in L.K.’s backpack and not yet started. Although Father regularly

       signed the children’s reading logs, Mother stated she had never seen the reading

       log that the school required L.K. to keep. On Mother’s weekends with the

       children, she did not generally check for homework due on Mondays, and

       instead believed the teachers would call her if homework was assigned.


[18]   This evidence sufficiently demonstrates a substantial change in the children’s

       academic abilities and needs had occurred. The evidence also shows that

       Father is more dedicated to the children’s academic success than Mother as he

       actively works with the children and ensures that they complete their


       Court of Appeals of Indiana | Memorandum Decision 49A04-1407-JP-345 | May 28, 2015   Page 10 of 12
       homework and complete extra work to improve academically. The evidence

       showed that Mother did not do such things and did not have answers as to why

       not.


[19]   Additionally, the evidence showed that the evidence presented demonstrated

       that, as the children have grown, their health needs have changed. For

       approximately two years prior to the hearings in this case, Father had requested

       that Mother have L.K. taken to a doctor for a possible diagnosis and treatment

       for ADHD after his teacher had voiced concerns. Despite L.K.’s academic

       struggles, Mother delayed taking L.K. until January 2014, which was after the

       first evidentiary hearing in this case. Additionally, the children’s doctor

       recommended that the children go to bed before 9:00 p.m., and therefore,

       Father instituted an 8:30 p.m. bedtime when the children stayed with him.

       However, when they stayed with Mother, he would often receive text messages

       from the children after 9:00 p.m., and Mother would attempt to contact the

       children later than 9:00 p.m. when they were at Father’s house. The evidence

       presented demonstrated that a substantial change in the children’s health needs

       had occurred.


[20]   While there was sufficient evidence to show that there had been a substantial

       change in the children’s academic needs, we also find that there was ample

       evidence that the children’s health needs had changed substantially, and that

       modification of custody was in the best interests of the children. We, therefore,

       find that that trial court’s conclusions that modification of custody was in the

       best interest of the children and that a substantial change in the children’s

       Court of Appeals of Indiana | Memorandum Decision 49A04-1407-JP-345 | May 28, 2015   Page 11 of 12
       home, school, and community had occurred were not clearly against the logic

       and effect of the facts and circumstances before the trial court. The trial court’s

       decision to modify custody was not an abuse of discretion. Mother’s arguments

       to the contrary are merely requests for this court to reweigh the evidence, which

       we cannot do. L.C., 996 N.E.2d at 407.


[21]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1407-JP-345 | May 28, 2015   Page 12 of 12